Myrick, J., concurring.
1. As to the law. I have no doubt of the proposition that if a person pretend or give out that he can, by improper means, influence the decisions of this court, he is guilty of a contempt, and may be punished. The power to adjudge and punish for a contempt in such case is inherent in the court, and has not been circumscribed by the constitution. It is not necessary to look to the statute to see if such an act has been declared to be a contempt, or the punishment therefor has been defined. The judicial department, in this regard, adjudges for itself, being responsible, as in other cases, for the abuse of the power. To illustrate, as to the inherent power of the court; suppose the statutes were silent as to what acts constitute a contempt, and as to the punishment—suppose a person should, in open court, *14by violent conduct, disturb and interrupt the proceedings; could it be maintained that the court was powerless, except to turn the person over to the police? I think not. This inherent power should, however, like all power, be prudently but firmly exercised when necessary.
It has been well said by a great writer that “a judge who listens to private solicitations is a disgrace to his post.” “If it should prevail it preverts justice; but if the judge be so just and of such courage, as he ought to be, as not to be inclined thereby, yet it always leaves a taint of suspicion behind it.” A person who gives out that he can by private solicitations or personal influence procure decisions by a judge, does all he can to bring the office into contempt. The vulgar fellow who misbehaves in open court and interrupts its proceedings commits an offense trifling in character as compared with him who holds himself out as capable of bringing the very office itself into disgrace, and of making the administration of justice a mockery. The very existence of a court, as a court, needs not only the quiet order of decorum, but it needs the confidence of the community in the impartiality of its decisions.
2. As to the facts. The decisions in the Bonnet and Parker cases, in this court, were filed in the clerk’s office at Sacramento about 10 o’clock a. m., of May 10, 1884. On the trial in this proceeding Bonnet testified that during the afternoon of that day Taylor sought hftn, and said Buckley wished to see him; that in the evening they went to Buckley’s place of business, and there Bonnet executed to Buckley his promissory note for five hundred dollars, the consideration for which was Buckley’s professed influence with this court to obtain decisions in the cases in Bonnet’s favor, and on such day as he pleased. The chief circumstance in corroboration of Bonnet’s testimony is that a deputy clerk of this court, immediately upon the decisions being filed, sent to Buckley a *15telegram stating the fact; and this telegram was in due course received by Buckley’s barkeeper at 10:48 a. m. On the other hand, Buckley and Taylor testified that at no time was this court or any member thereof mentioned; that they expected favorable decisions by reason of a former decision involving the same principle; that the note was given for the services to be rendered in urging action on the part of the board of supervisors looking to speedy payment in case of favorable decisions in this court; Taylor and another witness testified that it was Bonnet who sought Taylor for the purpose of being introduced to Buckley instead of Taylor seeking Bonnet; the deputy clerk swore that the telegram was sent without any request from Buckley, and because he supposed Buckley had some interest in the cases, as he had heard him, some time before, making inquiries about them; and Buckley and his secretary swore that the telegram did not reach them; Buckley not having the use of visual organs could know of the telegram only by its being stated or read to him, which, they say, was not done.
It will thus be seen that the testimony as to the substantial point, viz., whether Buckley assumed or gave out that he could influence the action of this court, is in direct conflict, Bonnet swearing upon one side, Buckley and Taylor on the other. It is possible that the explanation given by the deputy clerk as to the sending of the telegram is correct; if so, it fitted in so closely between the filing of the decisions and the making of the note as to give rise to stringent criticism.
I heard all the testimony in open court, and since the hearing I have twice read it carefully through, and the result is, that I have grave doubt as to which side is correct. Bonnet admitted to having said that Buckley had done no wrong, and that there never would have been any trouble about the matter, except for a subsequent disagreement between himself and Taylor, regarding $650 of the money received on the judgments. How *16far was Bonnet’s testimony influenced by his annoyance in being, as he supposed, overreached in the settlement ? How far was Buckley’s and Taylor’s testimony influenced by a desire to be relieved from a grave charge ? I am unable to arrive at a satisfactory conclusion. I cannot say that I have an abiding conviction, beyond reasonable doubt. I am therefore of opinion that the charges are not proven.